 In theMatter of TIIE FIRESTONE TIRE & RUBBERCOMPANYandUNITEDRUBBER WORKERSOF AMERICA, CIOCage No. 5-C-1865.Decided April 16, 1946DECISIONANDORDEROn August 3, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged and was engaging in certain unfair labor practices inviolation of Section 8 (1) of the Act and that it had not engaged inunfair labor practices in violation of Section 8 (3) of the Act by thedischarge of J. A. Sebastian, and recommending that it cease and desistfrom the unfair labor practices found and take certain affirmativeaction and that the complaint be dismissed insofar as it alleged a viola-tion of the Act with respect to the discharge of J. A. Sebastian.The respondent filed no exceptions to the Intermediate Report.Counsel for the Union and the Board filed exceptions, with a support-ing brief, to the Trial Examiner's recommendation that the complaintbe dismissed with respect to the discharge of J. A. Sebastian.No re-quest for oral argument before the Board at Washington, D. C. wasmade by any of the parties, and none was held.The Board has considered the Intermediate Report, the exceptionsand brief of counsel for the Union and the Board, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (e)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent The Firestone Tire & RubberCompany, Winston-Salem, North Carolina, and its officers, agents,successors,and assigns shall:1.Cease and desist from interfering with, restraining or coercingits employees in the exercise of the right to self-organization, to formlabor organizations,to join or assist United Rubber Workers of67 N. L.R. B., No. 47. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerica, affiliated with the Congress of Industrial Organizations, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities,for the purpose of collective bargaining or other mutual aid or pro-tection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Post at its Winston-Salem, North Carolina, plant, copies of thenotice attached to the Intermediate Report herein, marked "AppendixA."'Copies of said notice, to be furnished by the Regional Directorfor the Fifth Region, after being duly signed by the respondent'srepresentative, shall be posted by the respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesare customarily posted.Reasonable steps shall be taken by the re-spondent to insure that said notices are not altered, defaced, or coveredby any other material;(b)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent discriminatorily discharged J. A. Sebastian within themeaning of Section 8 (3) of the Act, be, and it hereby is, dismissed.INTERMEDIATE REPORTMr. George L. Weasler,for the Board.Mr. Harold Mull,of Akron, Ohio ;Messrs. J. M. Mooreand W.C.Guthrie,ofWinston-Salem, N. C., for the respondent.Mr. Ray C. Nixon,of Charlotte, N. C., andMr. M. W. Lynch,of Winston-Salem,N. C., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by United Rubber Workers of America,CIO, herein called the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Fifth Region (Baltimore, Maryland),issued its complaint dated June 27, 1945, against The Firestone Tire & RubberCompany, Winston-Salem, North Carolina, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint, together with notice of hearing thereon, were duly served uponthe respondent and the Union.With respect to unfair labor practices, the complaint alleged in substancethat the respondent : (1) questioned its employees concerning their union affilia-tion and activities, made disparaging and derogatory remarks about the UnionIS,-saidnotice, however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "RECOMMENDATIONS OF A TRIAL EXAMINER" andsubstituting in lieu thereof the words "A DECISION AND ORDER." THE FIRESTONE TIRE & RUBBER COMPANY337and its members, urged and warned its employees to refrain from affiliation withthe Union, and threatened them with discharge or other reprisals if they joinedor assisted the Union ; (2) on January 18, 1945, discharged J. A. Sebastian, anemployee, because of his union and concerted activities; (3) and because of theforegoing, engaged in conduct violative of Section 8 (1) and (3) of the Act.In its duly filed answer, the respondent denied that it had engaged in thealleged unfair labor practices and asserted as affirmative defense that it dis-charged Sebastian on the date alleged for cause.Prior to the hearing, therespondent filed a motion for a bill of particulars, and this motion was on July10, 1945, granted in part, denied in part, by a duly designated Trial Examiner.Pursuant to notice, a hearing was held at Winston-Salem, North Carolina, onJuly 16 and 17, 1945, before the undersigned, the Trial Examiner duly designatedby the Chief Trial ExaminerAll parties were represented and participatedin the hearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded all parties.A t the close of the Board's case the undersigned denied a motion by the respond-ent to dismiss the complaintThe respondent renewed its motion near the closeof the hearing and ruling thereon was reserved. It is disposed of in the body ofthe Intermediate Report.Near the close of the hearing the undersigned granted,vvithout objection, a motion by Board's counsel to conform the pleadings to theproof.After the testimony had been taken, counsel for the respondent and forthe Board argued orally before the undersignedAll parties waived the filing ofbriefs with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTITHEBUSINESS OF THE RESPONDENTThe Firestone Tire & Rubber Company is an Ohio corporation with its principaloffice at Akron, Ohio. It operates a plant at Winston-Salem, North Carolina, itssole plant involved in this proceeding, where it has been engaged at all timesmaterial herein in the manufacture of rubberized bridge pontoons for the militaryforces of the United States Government.During the calendar year 1944, its purchases of raw materials for its Winston-Salem plant consisted of processed fabric, solvents, cement, rope, and metal valvesand related products, of a value in excess of $2,000,000, of which 98 percent waspurchased and shipped to the Winston-Salem plant from points outside the Stateof North Carolina.During this same period, finished products of the Winston-Salem plant of a value in excess of $5,500,000 were sold and shipped to pointsoutside the State.All sales were made directly to the United States Government.The respondent admits that it is engaged in commerce within the meaning ofthe Act.IITHE ORGANIZATION INVOLVEDUnited Rubber Workers of America is a labor organization affiliated with theCongress of Industrial Organizations and admitting to membership employees ofthe respondent.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionJ.A. Sebastian was employed by the respondent in June or July, 1944Duringthe latter part of August or early September, 1944, he became interested in union692148-46-vol. 67-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffiliation and arranged to meet with Ray C Nixon,a field representative of theUnion.There is no record of organizational activities among the employees ofthe Winston-Salem plant prior to this time.Nixon advised Sebastian of organi-zational procedures and gave him a quantity of union application cards.Begin-ning in September,Sebastian was very active in soliciting for the Union and indistributing union literature among the respondent's employees.Another em-ployee active in the organizational effort was Chester French.Sebastian testified credibly that shortly after he began soliciting for the Union,Chief Supervisor Fred Bennett asked him if he was handing out union cards andwarned him that he was "sticking his neck out"by engaging in union activity andwould get nothing out of it.'Sebastian advised Bennett that he intended tocontinue his union activities.A few weeks later Bennett asked him how he wasgetting along and if he had signed up many employees in the UnionAt a laterdate Foreman Dunn,who was shortly to become Sebastian's immediate supervisor,asked the latter if the Union was affiliated with the AFL or the CIO. - On anotheroccasion,Foreman Cheek instructed Sebastian that he could not sign up employeeson company property,that it was against company rules, but that be(Cheek) didnot care what Sebastian did outside the plant.Whileit appears that Sebastiansolicited inside the plant, he denied that he carried on this activity during workinghours and it is clear that Cheek did not limit his instructions with respect toworking time.Cheek testified that he thought there was a rule forbidding solici-tation on company property but could not recall that lie had ever received specificinstructions to this effect.Respondent's counsel admitted that there was no suchruleIn the fall of 1944,as Sebastian and another employee,Clarence Freeman,were leaving the plant at the end of their work shift, Claude Wilson,foreman onanother shift,called after them,"TO Hell withthe CIO,"and when Sebastianlooked back at him,added, "TO hell with you, too."'Chester French testified that he signed a union card at Sebastian's solicitation.In April, 1945,according to French,Supervisor James Hill approached him andasked him about the union badge he was wearing and what he was "trying torepresent."French replied that it was a CIO badgeHill then told Frenchthat he(Hill) had been affiliated with another union for 8 or 10 years andreferred to unions as racketeers and gangstersFrench made a memorandumof Hill's statements at the time they were made,since he considered they wereviolative of the Act, and Elsner Sink, a fellow employee who overheard the state-ments, signed it jointly with him.At the hearing Sink admitted that he signedthe French memorandum,but denied that Hill used the terms racketeers organgsters in referring to the Union.Whiletestifying that he overheard theconversation and that it had to do with unions,lie could not recall anything thatwas said.Hill also testified that he was unable to recall the conversation thoughhe did not deny that it may have occurred.He admitted that he had been affili-ated with an AFL union for 8 or 10 years but denied that he had employed theterms racketeers and gangsters in referring to unions.French's testimony incontrast to that of Sink and Hill,was clear and definite,and the undersignedcredits it.'Bennett denied the statements thus attributed to him by Sebastianor that he had anyknowledge of Sebastian's union affiliation or activities.He testified that he had knownSebastian from the time the latter was employed at the plant, and further testified thathe had no knowledge of organizational activities among the employees until a date subse-quent to Sebastian's dischargeon January 18, 1945In view of the fact thatSebastiandistributed union pamphlets outside the plant and engaged in solicitations openly bothinside and outside the plant, and from his observation of the witnesses, the undersigned isunable to'credit Bennett's denials2This finding is based on the credited testimony of Sebastian and Freeman.Wilsondenied that he made the statement thus attributed to him THE FIRESTONETIRE & RUBBERCOMPANY339Norwood Cockerham testified that in August 1944, French gave him someunion cards and he began handing them out to emplol ees inside the plant justprior to this work shift.According to Cockerham, Supervisor James Llewellynapproached him and told him that the cards he was handing out would cost himhis job and he replied, "Well, if they do I can get another." Questioned, "Didyou have any other conversation about the union with Llewellyn?" Cocker-ham testified, "Nothing only he just come up once in a while at the work, he says,you had better watch . . . those cards you are handing out, they will cost youyour job."Cockerham was discharged in October 1944, and there is no allega-tion that his discharge was discriminatory.Llewellyn denied that he everobserved Cockerham passing out union cards or literature or that he ever hada conversation with Cockerham relating to unions.He admitted that he hadheard of union activity in the plant and had seen union cards on the floor andin the employees' pockets.Questioned by the Board's attorney, "Have you everseen Cockerham carrying any of those union cards in his pocket?" Llewellyntestified, "I couldn't say.I have seen them probably in most all of the boys'back pockets."The undersigned is unable to believe that Llewellyn repeatedlywarned Cockerham that handing out union cards would cost him his job, par-ticularly in view of the fact that it is not charged that Cockerham's discharge,which followed closely on the heels of this alleged activity, was discriminatory.Llewellyn's denial was convincing and is creditedConcluding findingsThe statements and conduct of Supervisors Bennett, Cheek, Wilson and Hill,set forth in detail above, considered in their totality, do not, in the opinion ofthe undersigned, fall within the category of sporadic expressions of personalopinion by minor supervisors, as argued by respondent's attorney. Cheek'sinstruction to Sebastian to cease solicitations in the plant, without limitationas to working hours, was on the same footing as a rule which if it incorporatedthe same unlimited prohibition would contravene the principle established intheRepublicAviation case,' and therefore imposed an unlawful restraint uponthe employees' organizational activity.Bennett's questioning of Sebastian con-cerning the latter's union activities, and admonition that he was "sticking hisneck out" in soliciting for the union, clearly exceeded the bounds of permissibleconduct.The undersigned accordingly finds that the respondent, because of theanti-union statements and conduct of its Supervisors Bennett, Cheek, Wilson andHill, interfered with, restrained, and coerced its employees in the exercise of therights guaranteed them in Section 7 of the ActB. The discharge of J A SebastianSebastian was first employed in June or July, 1944, on a job which appearsto have required little skill, at a starting wage of 50 cents an hour.After twoweeks, he was assigned to assist Foreman Henry Capps in installing bulkheads,and while working under Capps his wages were increased to 75 cents an hour.After working only a few weeks on the job with Capps, he was transferred tothe repair and testing department, and continued in that department until Jan-uary 18, 1945, when he was discharged.The testing and repair department is situated in a large building known asthe George Davis warehouse, physically separated from the production depart-ments.In this department, the rubberized pontoons or bridge sections manu,-8Matterof RepublicAviation Corporation, 51 N. L. A. B.1199, enf'd 824 U. S. 793. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactured by the respondent are tested under the general supervision of govern-ment inspectors, and are repaired for leaks or other defectsDuring the periodin question, from 40 to 75 employees were assigned to this department, of whichnumber from 6 to 8 were testers.When Sebastian was first transferred to thisdepartment, his unrnediate supervisor was Gordon Cheek. In September orOctober 1944, Cheek was succeeded by JarAes Dunn who from that date untilSebastian's discharge was the latter's immediate supervisor.The chief or floorsupervisor for the entire plant on the second shift-the shift on which Sebastianworked throughout his employment with the respondent-was Fred Bennett.The general foreman of this shift, and Bennett's immediate supervisor, was JoelT.Webb.During the weeks immediately preceding Sebastian's discharge, Webbwas succeeded on the second shift by Foreman William Linkre. The generalforeman over the three shifts was Swartwood, who at the time of the hearingwas employed by the respondent at its plant in Pennsylvania, and the plantsuperintendent was Moore.Linkre, Swartwood and Moore did not testify.Sebastian testified that during his entire tenure of employment he was nevercriticized or reprimanded for failure to perform his work satisfactorily and hadon occasion been complimented on his work by Foremen Cheeks and Capps.Capps did not testify but since during the same 2 weeks in the summer of 1944that Sebastian worked under his supervision the latter's wages were increased25 cents an hour, it is assumed that his work was satisfactory during that period.Cheeks admitted that Sebastian was a competent workman at the time he wasengaged as a repair man, but testified that later, when Sebastian was engaged insoap testing, a process by which a liquid solution is applied to the.surfaces of therubberized pontoons to determine if there are leaks, it was necessary to look himup in order to get hint back on the job.'Bennett testified that Cheek complainedto him about Sebastian's absences from the job during working hours, and onSeptember 25, Shift Foreman Webb filed a written complaint or reprimand againstSebastian iDunn, who succeeded Cheek as Sebastian's immediate supervisor, testifiedthat when he first became foreman of the testing and repair department, pro-duction in that department was off and the testers did no repair workAt thistime, and during the rest of his period of employment, Sebastian was a tester.According to Dunn, he found that the testers had a great deal of spare timeand required them to do repair work when not actually engaged in testing.He testified that Sebastian objected to repair work and complained that it wasnot required of testers on other shifts, and that Sebastian was the "mouth-piece" of the group of testers in objecting to the soap test' It appears that thegist of the complaint was that the liquid solution used in the test hurt theoperators' hands."Cheek,who atthe time of the hearing had been demoted to a nonsupervisory position,testified concerning Sebastian's work. ". .he was a good worker when he was workingon repairs, he was as good a worker as I have ever seen, but the time when he went ontesting, he didn't want to come back over and repair, soap test . . ."Webb's memorandumstates, in substance, that Dunn had reported that several employeesworking with Sebastian had complained that Sebastian did not do his part of the work butcontinuously loafed and killed time on the job.Dunn requested that Sebastian be removedto another jobLater, Dunn reported back that Sebastian had told him (Dunn) that ifgiven another chance he would perform his duties efficiently "and cause no further frictionin the department "Thereafter,Webb had checked back with Dunn and was advised byDunn that Sebastian's "attitude" was poor and that he continued to loafBoth Webb andDunn testified that it was late in 1944 that Dunn requested Sebastian's removal from thedepartment, and it appears from Dunn's testimony that he may have madea secondrequest of this nature since he refers to the "last time" he sought Sebastian's removal6 There Is no evidence that the employees authorized Sebastian to act as theirspokes-man withreferenceto this or other matters, except Dunn's testimony quoted above. THE FIRESTONE TIRE & RUBBER COMPANY341Dunn further testified that from the time he was put on testing, Sebastianwas frequently away from his job during working hours, that on numerousoccasions it was necessary to send someone to look him up, and that on theseoccasions he would be found loafing.According to Dunn he would talk toSebastian on such occasions and the latter would promise to do better.On oneoccasion Dunn requested his superior, Webb, to remove Sebastian from thedepartment but later rescinded his request after again talking to Sebastian andobtaining his promise to stay on the job'Dunn's testimony was corroboratedby that of Webb and Bennett. Bennett testified that Dunn filed complaintswith him against Sebastian and that he himself had on several occasions foundSebastian away from his job and loafingHe testified that he made out three ormore written reprimands against Sebastian, and filed them with his superiors,Swartwood and Moore." Some two or three weeks prior to the date of Sebas-tian'sdischarge, he recommended the latter's discharge to Swartwood butSwartwood at that time told him to talk to Sebastian and see if he couldn'tget the latter "on the ball a little more."David Todd, a government inspector, was assigned to the Respondent'sWinston-Salem plant in August 1944, and continued in that capacity until Jan-uary 15, 1945, when he was employed by the respondent. As a governmentinspector,Todd worked closely with the testers and inspected their work todetermine if it met government requirements.He testified, as did Dunn, Webband Bennett, that Sebastian was frequently absent from his job during workinghours so that it was necessary to look him up, and that Sebastian's work as atester was unsatisfactory.He testified specifically that on numerous occasionsSebastian failed to seal the pontoon bows or valves properly, and that he hadcomplained both to his own supervisors and to Sebastian's supervisors aboutthe latter's- failure to perform his work satisfactorily.Todd admitted thatother employees were similarly negligent, but testified that Sebastian was thechief offender.Claude Wilson, a first shift foreman, was assigned to the second shift for a2 weeks' period beginning January 1, 1945, to assist Dunn in overcoming theproduction deficiencies which had developed on this shift.' Ile testified thatduring this period he reported Sebastian and others to Dunn and to Swartwoodfor loafing on the job.Some 10 days or 2 weeks prior to his discharge, Sebastian was made headtester or checker and given a 5 cents an hour wage increasePrevious to this,there had been no head testei. Sebastian testified that as head tester, he con-tinued the same work be had been doing, but had the additional responsibilityof assigning the other testers to their jobs and of seeing that their work wasdone properly.Dunn testified that he made Sebastian head checker in order tomake the latter directly accountable to him. "I couldn't work the guy," Dunntestified, "and I thought I would put him in a place where he would have to bedirectly responsible to me, see, for the whole thing, and that is the reason he wasappointed to be a checker."He further testified on the same subject that the7See footnote 5,supra."The Board introduced into evidence two written reprimands signed by Bennett.The first dated October 25, 1944, stated that Dunn had complainedabout Sebastianbeing "always off the job and away from the place in which he was supposed to work" ;that on such occasions he was always "in another part of the plant andgenerallyfound in the men's rest room", that when Dunn found Sebastian off his job, the latter"readily admitted that he was doing wrong" and assured Dunn "that he would remain onhis job."The second written reprimand, dated January 18, 1945, is set forth in themain text of the Report.awilsonas not employed by the respondent at the time of the hearing,havingresignedon January 25, 1945. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment was losing production and he thought it would be a good idea to putone man in charge "to make sure that these boats were sealed the right way"and no time was lost, and that he selected Sebastian "because he was the one thatI could not find all the time and I thought if he was chargeable with a job likethat I could."A few days prior to Sebastian's discharge, an unspecified number of pontoonswere found to have been improperly sealed.Dunn called a group of testerstogether and advised them of the matter.Sebastian stated that he would assumeresponsibility for the occurrence.There was no identification which would dis-close which of the testers had worked on any individual pontoon.Dunn testified,however, that the defective seals were Sebastian's fault since he had been desig-nated the final checker and he "was the man that was supposed to see that theywere sealed properly."The failure to seal the bows properly caused a substantialdelay in meeting production quotas.On January 18, 1945, the date of Sebastian'- discharge, a group of employeesof the testing and repair department were summoned to the office of Plant Super-intendent Moore who told them that production was lagging behind schedules andhe wanted them to get out more pontoons. Sebastian questioned Moore about aplant bonus and apparently suggested that a wage incentiVe plan might result inincreased production.He also complained about working conditions.Later thatsame day and near the end of the work shift, Bennett advised Sebastian thatliewas wanted in the office of the Personnel Manager, William Guthrie.Heaccompanied Sebastian to the latter's office.Guthrie advised Sebastian thathe was being discharged for unsatisfactory work. It does not appear thatSebastian asked for or was given any further explanation for his discharge.Hereturned to the plant at a later date and asked for his job back but was refused.Guthrie testified that he did not know Sebastian by name prior to the date ofthe discharge and that he discharged the latter on the basis of written reprimandsand the oral recommendations of Shift Foreman Linkie and Floor SupervisorBennett.He admitted that Dunn, Sebastian's immediate supervisor, was notconsulted in the matter of the discharge.On the date of Sebastian's discharge,but after the discharge had been effectuated, Bennett filed the following mem-orandum with Guthrie :In going through the plant this afternoon I saw the above employee offhis job again and running all around in one section of the plant, talking to anumber of different employees and not satisfactorily doing the job to whichhe was assigned, as it seemed almost impossible for him to remain in anyone spot very long.I took this matter up with Mr. Linkie and Mr. Linkie in turn said he wouldtake this matter up with you.Sebastian, as previously stated, made a general denial that he was ever criti-cized or reprimanded for unsatisfactory work, and specifically denied that Ben-nett or Webb had to look him up to get him back on the job, or that he was advisedthat Todd reported him as being absent from his job. Several employees whoworked in the department with Sebastian testified that they considered his workas good as the average and that they had not heard him criticized or reprimandedby his supervisorsConcluding findingsThe undersigned believes it is clear from statements and conduct of super-visory personnel,set forth in detail in Section III (a)above, and the open andundisguised character of Sebastian's union activity, that the respondent hadknowledge of the latter's union affiliation and efforts to organize the plant. THE FIRESTONE TIRE & RUBBER COMPANY343Sebastian testified that he began this activity in August or September 1944, andcontinuedactive inbehalf of the Unionuntil his discharge.There is no showing,however, of an intensified organizational drive by the Union, andno specificshowing of union activity by Sebastian, on or in the period immediately precedingthe date of his discharge.While Sebastian testified that he was never criticized by his supervisors orreprimanded for unsatisfactory work, the record is replete with evidence that hewas negligent in the performance of his duties as a tester and that he had onat least several occasions been reprimanded by his supervisorsBelieving thatthere was a measure of exaggeration in the testimony of respondent's supervisors,two of whom are shown by their statements to Sebastian to havebeen biasedagainst the Union," the undersigned is nevertheless convinced that this testimonyin its totality carries a weight which cannot be ignored and establishes thatSebastian was frequently absent from his job during working hours and otherwisenegligent in the performance of his duties.The undersigned accordingly isconvinced that in testifying, Sebastian did not give a full and true account ofhis employment record.That he was not discharged earlier has a plausibleexplanation in the manpower shortage which admittedly caused therespondentto retain some employees who were incompetent and who otherwise would havebeen discharged "The testimony further tends to show that there wasa seriouslag in production on Sebastian's shift and that while Sebastian was not the soleemployee accused of loafing on the job, he was regarded by his superiors as thechief offender in this respectAssuming, contrary to Sebastian's testimony,that during these periods when he was absent from his job during working hourshe was engaging in union or concerted activities, this does not alter the situationsince such activities do not affordan employeeengaging therein immunity fromdischarge for neglect of work.While on first impression it appears inconsistent that an employee whose workhas been found unsatisfactory over a period of months should be advancedto a degree of responsibility and given a wage increase, Dunn's explanationof Sebastian's advancement, when related to the entire situation,isnot un-reasonable.As previously stated, there is no specific showing of union activityby Sebastian during the period between his promotion and his discharge whichwould explain the timing of the discharge if it be assumed that the dischargewas discriminatory.Furthermore, had the respondent merely been waiting fora pretext, it appears that Webb's reprimand issued in September when Sebastian'sorganizational activity was well under way would have served such purpose.Admittedly, Dunn in making Sebastian head checker, was placing him in aposition where he would be more readily and directly accountable for his ownproper attention to his duties as well as the performance of the group.Dunn'sexplanation for his action was convincing in absence of a showing that he wasreally setting the stage for the discharge by placing Sebastian in a more vulner-able position, and that in so doing he was moved by discriminatory intent.The circumstances of the discharge itself give rise- to considerable speculationas to its actual motivating cause.A few days prior to the discharge and whileSebastianwas acting as head checker, Dunn discovered some pontoons im-properly sealed and, as he testified, he considered that thiswas Sebastian'sfault since it was the latter's primary responsibility as head checker to see thatthe pontoon bows were properly sealedThere is no showing, however, that he10That is, Bennett and Wilson'idischarged, and we have people that are working that under normal conditions would notfit into the plant. If we had a normal labor supply market they certainly would not fitand it is a question of getting pi oduction." 344DECISIONS OF NATIONAL LABORRELATIONS BOARDreported this to his superiors or that it was considered at the time of the dis-charge.The memorandum filed by Bennett on the date of the discharge makesno mention of the incident and, in fact, Bennett testified that he did not knowthat Sebastian had been made head checker. It appears that Guthrie in order-ing the discharge relied solely on the reprimands which had been filed in hisoffice, and the oral recommendations of Foreman Linkie and Chief SupervisorBennett.Itwould appear that normally Dunn, Sebastian's immediate super-visor,would have been consulted in the matter of the discharge though admit-tedly he was not.A further difficulty in resolving the issue of the dischargelies in Bennett's denial of all knowledge that Sebastian had engaged in unionactivities or that there was organizational activity in the plant, a denial whichthe undersigned has been unable to credit It is felt, however, that in viewof Sebastian's employment record, a valid reason for his discharge did exist,and that the Board has not by a preponderance of evidence shown that theactual motivating cause of his discharge was his union or concerted activities.Accordingly, the undersigned, while not without very grave doubts, will recom-mend the dismissal of the complaint insofar as it alleges a discriminatorydischarge.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III occurring in connectionwith the operations of the respondent described in Section I, have a close, inti-mate, and substantial relation to trade, traf&c, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in certain unfairlabor practices, the undersigned will recommend that it cease and desist there-from and take certain affirmative action to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Rubber Workers of America, affiliated with the Congress of Indus-trial Organizations, is a labor organization within the meaning of Section 2 (5)of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.4.The respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (3) of the Act by discharging and thereafter refusing to reinstateJ. A. Sebastian.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law and uponthe entire record in the case, the undersigned recommends that the respondent,The Firestone Tire & Rubber Company, its officers, agents, successors, andassigns shall : THE FIRESTONE TIRE & RUBBER COMPANY3451.Cease and desist from :Interfering with, restraining, or coercing its employees in the exercise of theright to self-organization, to form labor organizations, to join or assist UnitedRubber Workers of America, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization, to bargain collectively through represent-atives of their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Post at its Winston-Salem, North Carolina, plant, copies of the noticeattached to the Intermediate Report herein, marked "Appendix A".Copiesof said notice, to be furnished by the Regional Director for the Fifth Region,after being duly signed by the respondent's representative, shall be posted bythe respondent immediately upon receipt thereof, and maintained by it forsixty (60) consecutive days thereafter, in conspicuous places, including allplaces where notices are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced, or coveredby any other material;(b)Notify the Regional Director for the Fifth Region in writing within ten(10) days from the receipt of this Intermediate Report what steps the respondenthas taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.It is iecommended that the complaint be dismissed insofar as it alleges adiscriminatory discharge of J. A. Sebastian.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions) as he relies upon, together with the original and four copies of a briefin support thereof. Immediately upon the filing of such statement of exceptionsand/or brief, the party or counsel for the Board filing the same shall serve a copythereof upon each of the other parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire per-mission to argue orally before the Board, request therefor must be made in writ-ing to the Board within ten (10) days from the date of the order transferringthe case to the Board.WILLIAMI,.SPENcEa,Trial Evamvner.Dated August 3, 1945. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist United Rubber Workers ,of America, affiliated with theCongress of Industrial Organizations or any other labor organization, tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection.All our employees are free to become or remainmembers of this union, or any other labor organization.THE FIRESTONE TIRE&RUBBER COMPANY,Employer.Dated--------------------By-------------------- ---------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered defaced, or covered by any other material.